DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-3, 5-9, 1-12, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 2017/0014301; Priority Date: 07/16/2015).


    PNG
    media_image1.png
    810
    571
    media_image1.png
    Greyscale

Lin Teaches regarding claim:

1. A device for vibration training (moving bed as seen in FIGs 1-6), the device comprising- a platform (50), including a tread surface configured and arranged to be stepped on by a device 

2.  The device of claim 1, wherein the third actuator is further configured to move the platform to and fro (in a sliding motion as discussed above and seen in the arrows of FIG 2).

3. The device of claim 1, wherein the device is configured and arranged to set the platform simultaneously in the vibration movement and the rocking movement or simultaneously in the vibration movement and the linear movement (as best understood, any, none, or all of the actuators can be activated with the controllers discussed in the above paragraphs of Lin).

5.  The device of claim 1, wherein at least one of the first actuator, the second actuator and the third actuator include one or more electrically drivable motors (motors discussed in [0011]-[0017]).

6.  The device of claim 1, wherein the platform is configured to be rotated to and fro about a substantially horizontal rotation axis by the rocking movement (tilted as discussed above and seen in FIG 3).

7.  The device of claim 1 further including a control unit configured to control the first actuator, the second actuator and the third actuator independently of one another (device 70 to operate the controllers as discussed above and in [0029]).

8. The device of claim 7, wherein the control unit is configured to change the intensity, the speed and/or the extent of at least one of the vibration movement, the rocking movement and the linear movement of the platform (e.g. controlling the extend of the movements by turning on or off at least one of the actuators according to the broadest reasonable interpretation of the claim).

9. The device of claim 7, wherein the control unit is configured to be operated wirelessly and/or via wire by an electronic appliance external to the device (said controllers will inherently control the device by at least one of these methods).

11.  The device of claim 1, wherein the platform is mounted on a rubber or spring suspension (springs 11 and 12 as seen in the figures above).

12.  The device of claim 1, further including a base plate on which at least one of the first actuator, the second actuator and the third actuator is arranged and secured (base 10).

14.  The device of claim 1, further including a grip configured to lift at least one side of the device (cylindrical link 34 as seen in the figures above is a grip according to the broadest .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.

Regarding claims 13 and 15, Lin teaches the device of claim 1, but does not teach the above further including one or more transport rollers configured to transport the device or a plurality of support feet, wherein the height of at least one of the support feet is adjustable. The Office takes Official Notice that making a device portable via caster rollers or adjustable via support feet would have been well within the abilities of one of ordinary skill in the art before the effective filing date of the claimed invention. It is old and well known in the art that making a device portable by way of wheels produces the advantage of permitting a user to reposition the device in a safe and convenient way. Further, making a device adjustable with height-adjustable support feet produces the advantage of allowing the device to be leveled on uneven ground. Accordingly, making such modifications would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784